DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/31/2019 and 03/12/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 24-46 have been examined.
	Claims 1-23 have been cancelled.
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory doubles patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 24-46 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10137875B2, since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. 
	The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
In the claim 24 of the application discloses “An electric equipment component of a vehicle having an at least partially electric braking and steering device, comprising: a) an electric or electro-mechanical steering device with or without a continuous mechanical connection between a steering wheel and a steering gear mechanism, and having an electronic steering control device and an electric steering wherein one of the following is satisfied: f1) the electronic evaluation device is integrated into the electronic steering control device, or f2) the electronic steering control device is integrated into the electronic evaluation device.”, while in the approved claim 1 of the patent discloses “A braking system of a vehicle having an at least partially electrical braking and steering device, comprising a steering system having an electric or a first electrical energy source or a first energy supply circuit configured to supply energy to the electropneumatic service brake device independently from a second electrical energy source or a second energy supply circuit configured to supply energy to the electropneumatic service brake valve device and to the electric or electro mechanical steering device.” From this comparison it shows that the present application discloses the similar/same/identical limitations with terminology, both method/system/apparatus claim discloses with broader or same but not narrow means as specially in present claim does not further define the method/system/apparatus while similar/same/identical limitations patented in claim and with the rest limitation of claim 24 is similar/same/identical to the patent claims 1 limitations.
In the claim 46 of the application discloses “A vehicle, comprising: an electric equipment component of a vehicle having an at least partially electric braking and steering device, including: a) an electric or electro-mechanical steering device with or without a continuous mechanical connection between a steering wheel and a steering gear mechanism, and having an electronic steering control device and an electric steering actuator; b) an electropneumatic service brake device, which includes an electropneumatic service brake valve device, an electronic brake control device, electropneumatic modulators and pneumatic wheel brake actuators; wherein: c) the electronic brake control device electrically controls the electropneumatic modulators to generate pneumatic brake pressures or brake control pressures for the pneumatic wheel brake actuators wheel-specifically, axle-specifically or side-specifically, d) the electropneumatic service brake valve device has a service brake activation element and, within at least one electric service brake circuit, at least one electrical channel with at least one electric brake value generator which can be activated by the service brake activation element and outputs activation signals as a function of activation of the service brake activation element, and at least one electronic evaluation device which receives the activation signals and inputs braking request signals into wherein one of the following is satisfied: f1) the electronic evaluation device is integrated into the electronic steering control device, or f2) the electronic steering control device is integrated into the electronic evaluation device.”, while in the approved claim 1+20 of the patent discloses “A braking system of a vehicle having an at least partially electrical braking and steering device, comprising a steering system having an electric or electromechanical steering device, a steering gear mechanism, an electronic steering control device and an electric steering actuator; and an electronic or electronically brake pressure regulated brake system having an electropneumatic service brake device, the electropneumatic service brake device including an electropneumatic service brake valve device and an electronic brake control device, at least one electric service brake circuit having electropneumatic modulators, at least one electric service brake circuit having pneumatic wheel brake actuators associated with wheels of the vehicle, and a service brake activation element, wherein the electronic brake control device is configured to electrically control the electropneumatic modulators to generate pneumatic brake pressures or brake control pressures for the pneumatic wheel brake actuators on at least one of a specific wheel basis, a specific axle basis and a specific vehicle side basis, the at least one electric service brake a first electrical energy source or a first energy supply circuit configured to supply energy to the electropneumatic service brake device independently from a second electrical energy source or a second energy supply circuit configured to supply energy to the electropneumatic service brake valve device and to the electric or electro mechanical steering device.” and claim 20 “A vehicle having a braking system as claimed in claim 1.”, From this comparison it shows that the present application discloses the similar/same/identical limitations with terminology, both method/system/apparatus claim discloses with broader or same but not narrow means as specially in present claim does not further define the method/system/apparatus 
Allowable Subject Matter
	The following is a statement of reasons for the indication of allowable subject matter: 
	The reason for indicating allowable subject matter over the prior art of record Miller (20070228814A1) is based on the combination of claims 24-46. Additionally, the indication of allowable subject matter is dependent upon amendments/terminal disclaimer to overcome the above double patenting rejection(s).
	Miller discloses the electromechanical steering device, the service brake device and electropneumatic service brake device but does not disclose the same functionality of the service brake valve device, as well as a device capable of generating a “second activation force independently of a driver’s braking request” and an electrical energy source supplying energy to the electropneumatic service brake independently from another electrical energy source.
	In regards to claim 24, Miller either individually or in combination with other prior art fails to teach or render obvious a) an electric or electro-mechanical steering device with or without a continuous mechanical connection between a steering wheel and a steering gear mechanism, and having an electronic steering control device and an electric steering actuator; b) an electropneumatic service brake device, which includes an electropneumatic service brake valve device, an electronic brake control device, electropneumatic modulators and pneumatic wheel brake actuators; wherein: c) the electronic brake control device electrically controls the electropneumatic modulators to generate pneumatic brake pressures or brake control pressures for the pneumatic wheel brake actuators wheel-specifically, axle-specifically or side-specifically, d) the electropneumatic service brake valve device has a service brake activation element and, within at least one electric service brake circuit, at least one electrical channel with at least one electric brake value generator which can be activated by the service brake activation 
	In regards to claim 46, Miller either individually or in combination with other prior art fails to teach or render obvious an electric equipment component of a vehicle having an at least partially electric braking and steering device, including: a) an electric or electro-mechanical steering device with or without a continuous mechanical connection between a steering wheel and a steering gear mechanism, and having an electronic steering control device and an electric steering actuator; b) an electropneumatic service brake device, which includes an electropneumatic service brake valve device, an electronic brake control device, electropneumatic modulators and pneumatic wheel brake actuators; wherein: c) the electronic brake control device electrically controls the electropneumatic modulators to generate pneumatic brake pressures or brake control pressures for the pneumatic wheel brake actuators wheel-.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758.  The examiner can normally be reached on Monday-Friday 8am-5pm (IFP).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARDUL D PATEL/Primary Examiner, Art Unit 3662